DETAILED ACTION
As per the instant Application having Application number 16/533356, this action responds to the request for continued examination dated 02/26/2021.
At this point, claims 2, 6, 8-10, 12, 16, 18-23, and 26 have been amended.  Claims and 1, 5, 11, 15, and 24-25 have been cancelled.  Claims 2-4, 6-10, 12-14, 16-23, and 26 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Timothy Hwang (Reg. No. 61145) via email on 03/11/2021, confirmed by telephone.
With respect to claims as filed on 02/26/2021, please amend claims 2, 6, 10, 12, 16, and 20-21 as follows:

Listing of Claims
2.	(Currently Amended)	A method, comprising:
backing up, by a secondary storage system, a file from a primary storage system;

determining, by the secondary storage system, an access pattern associated with the file stored on the secondary storage system, wherein the secondary storage system determines the access pattern associated with the file based on time-series data associated with the file using the tree data structure that captures different versions of the file at different moments in time, wherein the tree data structure associated with the file indicates one or more modifications made to the file over a particular period of time;
determining, by the secondary storage system, to migrate the file from the primary storage system to the secondary storage system based on the access pattern associated with the file that is maintained by the secondary storage system, wherein the access pattern associated with the file indicates that file has not been accessed more than a threshold number of times within the particular period of time; and
migrating the file from the primary storage system to the secondary storage system, wherein migrating the file includes:
	providing from the secondary storage system to the primary storage system a request for a version of the file stored on the primary storage system, wherein in response to the request for the version of the file, the primary storage system provides to the secondary storage system contents associated with the version of the file and deletes the contents associated with the version of the file;
	receiving and storing at the secondary storage system the contents associated with the version of the file
	providing to the primary storage system an instruction to create a redirection for [[the]] the version of the file stored on the secondary storage system.

6.	(Currently Amended)	The method of claim 2, wherein the contents associated with the version of the file is the entire file.


12.	(Currently Amended)	A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
backing up, by a secondary storage system, a file from a primary storage system;
generating, by the secondary storage system, a tree data structure for the file, wherein the tree data structure is used to capture different versions of the file at different moments in time;
determining, by the secondary storage system, an access pattern associated with the file stored on the secondary storage system, wherein the secondary storage system determines the access pattern associated with the file based on time-series data associated with the file using the tree data structure that captures different versions of the file at different moments in time, wherein the tree data structure associated with the file indicates one or more modifications made to the file over a particular period of time;
determining, by the secondary storage system, to migrate the file from the primary storage system to the secondary storage system based on the access pattern associated with the file that is maintained by the secondary storage system, wherein the access pattern associated with the file indicates that file has not been accessed more than a threshold number of times within the particular period of time; and
migrating the file from the primary storage system to the secondary storage system, wherein migrating the file includes:
	providing from the secondary storage system to the primary storage system a request for a version of the file stored on the primary storage system, wherein in response to the request for the version of the file, the primary storage system provides to the secondary storage system contents associated with the version of the file and deletes the contents associated with the version of the file;
	receiving and storing at the secondary storage system the contents associated with the version of the file
	providing to the primary storage system an instruction to create a redirection for the version of the file stored on the secondary storage system.

16.	(Currently Amended)	The computer program product of claim 12, wherein the contents associated with the version of the file is the entire file.

20.	(Currently Amended)	The computer program product of claim 12, wherein the determining to migrate the [[the]] file from the primary storage system to the secondary storage system is determined by a file tier agent of the secondary storage system.

21.	(Currently Amended)	A system, comprising:
a processor configured to:
back up, by a secondary storage system, a file from a primary storage system;
generate[[ing]], by the secondary storage system, a tree data structure for the file, wherein the tree data structure is used to capture different versions of the file at different moments in time;
determine, by the secondary storage system, an access pattern associated with the file stored on the secondary storage system, wherein secondary storage system is configured to determine the access pattern associated with the file based on time-series data associated with the file using the tree data structure that captures different versions of the file at different moments in time, wherein the tree data structure associated with the file indicates one or more modifications made to the file over a particular period of time;
determine, by the secondary storage system, to migrate the file from the primary storage system to the secondary storage system based on the access pattern associated with the file that is maintained by the secondary storage system, wherein the access pattern associated with the file indicates that file has not been accessed more than a threshold number of times within the particular period of time; and
migrate the file from the primary storage system to the secondary storage system, wherein to migrate the file, the processor is configured to:
	provide from the secondary storage system to the primary storage system a request for a version of the file stored on the primary storage system, wherein in response to the request for the version of the file, the primary storage system is configured to provide to the secondary storage system contents associated with the version of the file and delete the contents associated with the version of the file;
	receive and store at the secondary storage system the contents associated with the version of the file
	provide to the primary storage system an instruction to create a redirection for the version of the file stored on the secondary storage system; and
a memory coupled to the processor and configured to provide the processor with instructions.

REASONS FOR ALLOWANCE
Per the instant office action, claims 2-4, 6-10, 12-14, 16-23, and 26 are considered as allowable subject matter.

Re claims 2, 12, and 21, Bloomstein discloses determining whether to migrate data from one tier of a cloud storage to another based on access patterns (Figs. 1 and 17; p. 9, ¶ 98-99).  Taylor discloses a distributed cloud based system with a plurality of cloud controllers distributed between cloud storages (Figs. 13A and 19), and further discloses managing snapshots of data at different moments in time using a tree structure (p. 4, ¶ 62; p. 6, ¶ 69-70).  Draper discloses a processing-in-memory smart chip, wherein functions normally performed by a processor are performed instead by the smart memory (Fig. 1; p. 14, § 1).  However, Bloomstein, Taylor, and Draper do not specifically disclose that the secondary storage system (which is the destination for 

Dependent claims 3-4, 6-10, 13-14, 16-20, 22-23, and 26 are allowable at least for the reasons recited above including all the limitations of the allowable base claims on which they depend. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132